Exhibit 10 (a) (xxxvii)
FY12 U.S. ANNUAL AWARDS
Restricted Stock Unit Award and Agreement
[DATE]
Dear _____________________:
H. J. Heinz Company is pleased to confirm that, effective as of ______, you have
been granted an award of Restricted Stock Units (“RSUs”) in accordance with the
terms and conditions of the Third Amended and Restated H. J. Heinz Company
Fiscal Year 2003 Stock Incentive Plan (the “Plan”). This Award is also made
under and governed by the terms and conditions of this letter agreement
(“Agreement”), which shall control in the event of a conflict with the terms and
conditions of the Plan. For purposes of this Agreement, the “Company” shall
refer to H. J. Heinz Company and its Subsidiaries. Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement shall have the same
meanings as the capitalized terms in the Plan, which are hereby incorporated by
reference into this Agreement.

1.   RSU Award. You have been awarded a total of ____________ RSUs.   2.   RSU
Account. RSUs entitle you to receive a corresponding number of shares of H. J.
Heinz Company Common Stock (“Common Stock”) in the future, subject to the
conditions and restrictions set forth in this Agreement, including, without
limitation, the vesting conditions set forth in Section 3 below. Your RSUs will
be credited to a separate account established and maintained by the Company on
your behalf or by a third party engaged by the Company for the purpose of
implementing, administering, and managing the Plan. Until the Distribution Date
(as defined herein), the value of your unvested RSUs is subject to change based
on increases or decreases in the market price of the Common Stock. Because the
RSUs are not actual shares of Common Stock, you cannot exercise voting rights on
them until the Distribution Date.   3.   Vesting. Provided the Management
Development & Compensation Committee of the Board of Directors of the Company
(the “MDCC”) determines the Company achieves a [INSERT PERFORMANCE GOAL]
(hereinafter the “Performance Goal”), you will become vested in the RSUs
credited to your account according to the following schedule:
______________________.   4.   Termination of Employment. The termination of
your employment with the Company will have the following effect on your RSUs:

  (a)   Retirement. If the termination of your employment with the Company is
the result of Retirement, provided that the MDCC determines (either before or
after such termination) that the Performance Goal specified in Section 3 is
achieved, any RSUs granted hereunder that remain unvested as of your Date of
Termination shall continue to vest in accordance with the vesting schedule set
forth in Section 3 above, subject to the requirements of Sections 5 and 6 below.

1



--------------------------------------------------------------------------------



 



  (b)   Disability. If the termination of your employment with the Company is
the result of Disability, provided that the MDCC determines (either before or
after such termination) that the Performance Goal specified in Section 3 is
achieved, any RSUs granted hereunder that remain unvested as of your Date of
Termination shall vest in accordance with the vesting schedule set forth in
Section 3 above, subject to the requirements of Sections 5 and 6 of this
Agreement, but in no event later than the last business day of the month of the
one year anniversary of your Date of Termination.     (c)   Involuntary
Termination without Cause. If the termination of your employment with the
Company is the result of involuntary termination without Cause, you shall
forfeit on your Date of Termination any RSUs that remain unvested as of that
date; provided, however, that if you execute a release of claims against the
Company in the form provided by the Company, and the MDCC determines (either
before or after such termination) that the Performance Goal specified in
Section 3 is achieved, any RSUs granted hereunder that remain unvested as of
your Date of Termination shall vest in accordance with the vesting schedule set
forth in Section 3 above, subject to the requirements of Sections 5 and 6 of
this Agreement, but in no event later than the last business day of the month of
the one year anniversary of your Date of Termination.     (d)   Death. In the
event that you should die while you are continuing to perform services for the
Company or following Retirement, provided that the MDCC determines (either
before or after such termination) that the Performance Goal specified in Section
3 is achieved, any RSUs that remain unvested as of the date of your death shall
continue to vest in accordance with the vesting schedule set forth in Section 3
above, but in no event later than the last business day of the month of the one
year anniversary of the date of your death.     (e)   Change in Control. If a
Change in Control occurs prior to the completion of the performance period (the
fiscal year of the grant), a pro rata portion of the Award shall become payable
as of the date of the Change in Control to the extent earned on the basis of
achievement of the pro rata portion of the Performance Goal relating to the
portion of the performance period completed as of the date of the Change in
Control. If a Change in Control occurs after the completion of the performance
period and the Performance Goal is achieved, the entire Award shall become
payable as of the date of the Change in Control.     (f)   Other Termination. If
your employment with the Company terminates for any reason other than as set
forth in subsections (a), (b), (c), (d), or (e) above, including without
limitation any voluntary termination of employment or an involuntary termination
for Cause, no further vesting will occur and you will immediately forfeit all of
your rights in any RSUs that remain unvested as of your Date of Termination.

2



--------------------------------------------------------------------------------



 



5.   Non-Solicitation. You agree that you shall not, during the term of your
employment by the Company and for eighteen (18) months after the date of the
termination of your employment with the Company, regardless of the reason for
the termination, either directly or indirectly, solicit, take away or attempt to
solicit or take away any employee of the Company, either for your own purpose or
for any other person or entity. You further agree that you shall not, during the
term of your employment by the Company or at any time thereafter, use or
disclose Confidential Information (as defined in Section 6 below) except as
directed by, and in furtherance of the business purposes of, the Company. You
acknowledge (i) that the non-solicitation provision set forth in this Section 5
is essential for the proper protection of the business of the Company; (ii) that
it is essential to the protection of the Company’s goodwill and to the
maintenance of the Company’s competitive position that any Confidential
Information be kept secret and not disclosed to others; and (iii) that the
breach or threatened breach of this Section 5 will result in irreparable injury
to the Company for which there is no adequate remedy at law because, among other
things, it is not readily susceptible of proof as to the monetary damages that
would result to the Company. You consent to the issuance of any restraining
order or preliminary restraining order or injunction with respect to any conduct
by you that is directly or indirectly a breach or a threatened breach of this
Section 5. Any breach by you of the provisions of this Section 5 will, at the
option of the Company (in its sole discretion) and in addition to all other
rights and remedies available to the Company at law, in equity or under this
Agreement, result in the forfeiture of all of your rights in any RSUs that
remain unvested as of the date of such breach.   6.  
Non-Competition/Confidential Information. As used in this Section 6, the
following terms shall have the respective indicated meanings:       “Affiliated
Company or Companies” means any person, corporation, limited liability company,
partnership, or other entity controlling, controlled by or under common control
with the Company.       “Confidential Information” means technical or business
information about or relating to the Company and/or its products, processes,
methods, engineering, technology, purchasing, marketing, selling, and services
not readily available to the public or generally known in the trade, including
but not limited to: inventions; ideas; improvements; discoveries; developments;
formulations; ingredients; recipes; specifications; designs; standards;
financial data; sales, marketing and distribution plans, techniques and
strategies; customer and supplier information; equipment; mechanisms;
manufacturing plans; processing and packaging techniques; trade secrets and
other confidential information, knowledge, data and know-how of the Company,
whether or not they originated with you or information which the Company
received from third parties under an obligation of confidentiality.      
“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development,
(i) that competes with a product or process of the Company upon or with which
you shall have worked during the two years prior to the termination of your
employment with the Company or (ii) whose use or

3



--------------------------------------------------------------------------------



 



    marketability could be enhanced by application to it of Confidential
Information acquired by you in connection with your employment by the Company
during such two-year period. For purposes of this definition, it shall be
conclusively presumed that you have knowledge of information to which you have
been directly exposed through actual receipt or review of memoranda or documents
containing such information or through actual attendance at meetings at which
such information was discussed or disclosed.       “Conflicting Organization”
means any person or organization that is engaged in or about to become engaged
in research on or the development, production, marketing, or selling of, or the
use in production, marketing, or sale of, a Conflicting Product.       In
partial consideration for the RSUs granted to you hereunder, you agree that, for
a period of eighteen (18) months after the date of the termination of your
employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing, or sale of, or the use in
production, marketing, or sale of, a Conflicting Product. The foregoing
limitation does not apply to a Conflicting Organization whose business is
diversified and that, as to that part of its business to which you render
services, is not engaged in the development, production, marketing, use or, sale
of a Conflicting Product, provided that the Company shall receive separate
written assurances satisfactory to the Company from you and the Conflicting
Organization that you shall not render services during such period with respect
to a Conflicting Product or directly or indirectly provide or reveal
Confidential Information to such organization.       You acknowledge and agree
that the non-competitive restrictions set forth in this Section 6 are reasonable
and necessary to protect the goodwill and legitimate business interests of the
Company and to prevent the disclosure of the Company’s Confidential Information
and trade secrets and, further, that you have the business experience and
abilities such that you would be able to obtain employment in a business other
than with a Conflicting Organization.       Any breach by you of the provisions
of this Section 6 will, at the option of the Company (in its sole discretion),
and in addition to all other rights and remedies available to the Company at
law, in equity, or under this Agreement, result in the forfeiture of all of your
rights in any RSUs that remain unvested as of the date of such breach.       In
addition to the remedies stated in the preceding paragraph, the Company shall,
if it shall so elect, be entitled to institute legal proceedings to obtain
damages for a breach by you of this Section 6, or to enforce the specific
performance of the Agreement by you and to enjoin you from any further violation
of this Section 6, or to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. You acknowledge, however,
that the remedies at law for any breach by you of the provisions of this
Section 6 may be inadequate and that the Company shall be entitled to obtain
preliminary or permanent injunctive relief without the necessity of proving
actual

4



--------------------------------------------------------------------------------



 



    damages by reason of such breach or threatened breach and, to the extent
permitted by applicable law, a temporary restraining order (or similar
procedural device) may be granted immediately upon the commencement of such
action.

    You agree that if any of the provisions herein shall for any reason be
determined by a court of competent jurisdiction to be overly broad as to scope
of activity, duration, or geography, such provision shall be limited or reduced
so as to be enforceable to the extent compatible with existing law.   7.  
Dividend Equivalents. An amount equal to the dividends payable on the shares of
Common Stock represented by your unvested RSUs will be accrued as of each
quarterly period dividend payment record date and will be credited to your RSU
account and distributed upon vesting of such RSUs, subject to forfeiture of
unvested RSUs and undistributed cash dividend equivalents accrued on such
unvested RSUs due to failure to achieve the Performance Goal or as described in
Section 4(c), (e), and (f) and Sections 5 and 6. These payments will be
calculated based upon the number of such vesting RSUs that were in your account
as of each quarterly period dividend record date prior to vesting. These
payments will be reported as income to the applicable taxing authorities, and
federal, state, local and/or foreign income and/or any employment taxes will be
withheld from such payments as and to the extent required by applicable law.  
8.   Distribution. All RSU distributions will be made in the form of actual
shares of Common Stock and will be distributed to you as soon as
administratively practicable after one of the following dates (each, a
“Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless you have already made an election
to defer receipt to a later date, as provided in subsection (b) below.     (b)  
Deferred Distribution Date. To the extent permitted by the MDCC, you may have
elected to defer distribution of your RSUs to a date subsequent to the default
Distribution Date by providing a written election form to the Company in
accordance with the provisions of Internal Revenue Code (“Code”) section 409A.  
  (c)   Separation of Service of Specified Employee. If your distribution is on
account of your “separation from service” as defined in Code section 409A and
the regulations thereunder, and if you are a “specified employee,” as defined in
Code section 409A(a)(2)(B)(i) on your Distribution Date, and your distribution
constitutes the “deferral of compensation” as defined in Code section 409A and
the regulations thereunder, your distribution will be automatically deferred
until the date that is six (6) months after your “separation from service,”
regardless of your default Distribution Date or your deferred Distribution Date
election.

    Subject to Section 8(c), certificates representing the distributed shares of
Common Stock will be delivered to the firm maintaining your account as soon as
practicable after a

5



--------------------------------------------------------------------------------



 



    Distribution Date occurs. Notwithstanding the foregoing, and subject to
Section 8(c), all vested RSUs will be distributed to you at the close of
business on the day following the last day of your employment with the Company,
or as soon as administratively practicable thereafter, if you terminate
employment with the Company for any reason, and deferred RSUs that vest after
the date of your termination will be distributed to you as soon as
administratively practicable after they vest, in a lump sum if you have elected
a lump sum distribution, or in installments commencing upon termination of
employment if you have elected an installment distribution. Notwithstanding the
foregoing, RSU distributions will be made at a date other than as described
above to the extent necessary to comply with the requirements of Code section
409A.

9.   Impact on Benefits. Because your RSU Award is or is related to an annual
RSU award, the Fair Market Value of the Award on the date of the RSU grant (the
number of RSUs multiplied by the closing price, as listed on the New York Stock
Exchange, of the shares of Common Stock represented by the RSUs on the date of
the grant) will be included as compensation for the year of the grant pursuant
to the H. J. Heinz Company Supplemental Executive Retirement Plan (as amended
and restated effective September 1, 2007), the H. J. Heinz Company Employees
Retirement and Savings Excess Plan (as amended and restated effective January 1,
2005), and/or any other plan of the Company, regardless of whether or not the
RSUs subsequently vest.   10.   Tax Withholding. On the Distribution Date, the
Company will withhold a number of shares of Common Stock that is equal, based on
the Fair Market Value of the Common Stock on the Distribution Date, to the
amount of the federal, state, local, and/or foreign income and/or employment
taxes required to be collected or withheld with respect to the distribution, or
make arrangements satisfactory to the Company for the collection thereof;
provided, however, that after such time that the MDCC determines that the
Performance Goal set forth in Section 3 has been achieved, and after you have
achieved retirement eligibility under the provisions of any formal retirement
plan of the Company or Subsidiary, you will be required to remit to the Company
a cash amount to satisfy Federal Insurance Contributions Act taxes on all
unvested RSUs.   11.   Non-Transferability. Your RSUs may not be sold,
transferred, pledged, assigned or otherwise encumbered except by will or the
laws of descent and distribution. You may also designate a beneficiary(ies) in
the event that you die before a Distribution Date occurs, who shall succeed to
all your rights and obligations under this Agreement and the Plan. If you do not
designate a beneficiary, your RSUs will pass to the person or persons entitled
to receive them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your will or shall have died intestate, your RSUs
will pass to the legal representative or representatives of your estate.   12.  
Employment At-Will. You acknowledge and agree that nothing in this Agreement or
the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice.

6



--------------------------------------------------------------------------------



 



13.   Collection and Use of Personal Data. You consent to the collection, use,
and processing of personal data (including name, home address and telephone
number, identification number, and number of RSUs held on your behalf) by the
Company or a third party engaged by the Company for the purpose of implementing,
administering, and managing the Plan and any other stock option or stock
incentive plans of the Company (collectively, the “Plans”). You further consent
to the release of personal data (a) to such a third party administrator, which,
at the option of the Company, may be designated as the exclusive broker in
connection with the Plans, or (b) to any Subsidiary of the Company, wherever
located. You hereby waive any data privacy rights with respect to such data to
the extent that receipt, possession, use, retention, or transfer of the data is
authorized hereunder.   14.   Future Awards. The Plan is discretionary in nature
and the Company may modify, cancel or terminate it at any time without prior
notice in accordance with the terms of the Plan. While RSUs or other awards may
be granted under the Plan on one or more occasions or even on a regular
schedule, each grant is a one-time event, is not an entitlement to an award of
RSUs in the future, and does not create any contractual or other right to
receive an award of RSUs, compensation or benefits in lieu of RSUs, or any other
compensation or benefits in the future.   15.   Compliance with Stock Ownership
Guidelines. All RSUs granted to you under this Agreement shall be counted as
shares of Common Stock that are owned by you for purposes of satisfying the
minimum share requirements under the Company’s Stock Ownership Guidelines
(“SOG”), except if the Performance Goal set forth in Section 3 is not achieved,
after which time they will no longer be counted. Notwithstanding the foregoing,
you acknowledge and agree that, with the exception of the number of shares of
Common Stock withheld to satisfy income tax withholding requirements pursuant to
Section 10 above, 75% of the shares of Common Stock represented by the RSUs
granted to you hereunder cannot be sold or otherwise transferred, even after the
Distribution Date, unless and until you have met the Company’s SOG’s minimum
share ownership requirements. The MDCC may not approve additional RSU awards to
you unless you are in compliance with the terms of this Section 15 and the
applicable SOG requirements.   16.   Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its choice of law provisions.   17.   Internal
Revenue Code Section 409A. Unless a deferral election satisfying the
requirements of Code section 409A is offered with respect to this Award and the
distribution of this Award is deferred by reason of a deferral election by you,
or unless you have achieved retirement eligibility under the provisions of any
formal retirement plan of the Company or Subsidiary on or after such time that
the MDCC determines that the Performance Goal set forth in Section 3 has been
achieved, it is intended that this Award shall not constitute the “deferral of
compensation” within the meaning of Code section 409A and, as a result, shall
not be subject to the requirements of Code section

7



--------------------------------------------------------------------------------



 



    409A. The Plan and this Award Agreement are to be interpreted in a manner
consistent with this intention. Absent a deferral election, or unless you have
achieved retirement eligibility under the provisions of any formal retirement
plan of the Company or Subsidiary, and notwithstanding any other provision in
the Plan, a new award may not be issued if such award would be subject to Code
section 409A at the time of grant, and an existing Award may not be modified in
a manner that would cause such Award to become subject to Code section 409A at
the time of such modification.

This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:           William R. Johnson        Chairman of the Board, President
and
Chief Executive Officer     

     
Accepted:
  Signed electronically
 
   
Date:
  Acceptance Date

8